Citation Nr: 1527574	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  06-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Entitlement to service connection for a head injury.  

3.  Entitlement to service connection for bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.  

These matters come before the Board of Veterans' Appeals (Board) from August 2005, October 2005, and August 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran previously testified at a Travel Board hearing in March 2011  The Veterans Law Judge (VLJ) who conducted the hearing has since retired from the Board; therefore, the Veteran is entitled to another hearing, if desired.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2014) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  

VA notified the Veteran of his right to an additional Board hearing in April 2015, and later that same month, the Veteran requested an additional videoconference hearing before the Board.  Therefore, the matter must be remanded to fulfill the Veteran's request for an additional Board hearing.  See id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board at the next available opportunity.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




